681 S.E.2d 156 (2009)
In the Matter of Benjamin S. EICHHOLZ.
No. S09Y0456.
Supreme Court of Georgia.
June 29, 2009.
William P. Smith III, General Counsel State Bar, Jonathan W. Hewett, Asst. General Counsel State Bar, for State Bar of Georgia.
Weinstock & Scavo, Michael Weinstock, Atlanta, for Eichholz.
R. Wade Gastin, Mark A. Tate, Savage, Turner, Pinson & Karsman, Brent J. Savage, amici curiae.
PER CURIAM.
This reciprocal discipline matter is before the Court on the Report and Recommendation of the Review Panel of the State Bar, which recommends that the Court impose reciprocal discipline for a suspension Respondent Benjamin S. Eichholz received in the United States District Court for the Southern District of Georgia. See Rule 9.4(b) of the Georgia Rules of Professional Conduct; Bar Rule 4-102. As we recently held in In the Matter of Stubbs, 285 Ga. 702, ___ S.E.2d ___ (2009), however, the State Bar is not authorized to utilize the reciprocal discipline process when the disciplinary action at issue was taken by a federal trial court. Accordingly, this matter must be dismissed.
Dismissed.
All the Justices concur, except CARLEY and HINES, JJ., who dissent, and SEARS, C.J., disqualified.
HINES, Justice, dissenting.
For the reasons set forth in my dissent in In the Matter of Stubbs, 285 Ga. 702, ___ S.E.2d ___ (2009), I respectfully dissent.
I am authorized to state that Justice CARLEY joins in this dissent.